DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in regard to applicant’s response filed on 09 November 2020. Claims 1-18 are still pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 was filed after the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The indicated allowability of claims 1-18 is withdrawn in view of the newly discovered reference(s) to Collard et al US PUB number 20180270743 and Koponen et al US patent number 9124538.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8-10, 12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Callard et al. hereinafter Callard PUB number 20180270743.
As per claim 1, Callard teaches a hardware forwarding element (fig 3, hosting infrastructure  302 comprises physical hardware resources; see par 0031-0033) comprising: a data plane forwarding circuit to perform a slice-based data plane forwarding operations on a set of data messages received by the forwarding element (see par 0038, 0039 and 0040; network slicing in the user plane  of core and access networks); and a control plane circuit comprising a set of processing units and a non-transitory machine- readable medium storing a slice identifier (ID) specifying program for execution by the set of processing units (see par 0040, core network control plane function  CN CPF), the program to specify slice IDs of network slices associated with data messages and to provide the slice IDs to the data plane forwarding circuit to perform slice-based forwarding operation based on the provided slice IDs (see par 0040).  It must be noted that Callard does not go to details to state that slice ID specifies program for execution by processing units. It would have been obvious to a skill artisan before the effective filing date of the invention to include of elaborate on the features of the slice ID specifying program to specify Slice ID role and association.



As per claim 8, Callard teaches the hardware forwarding element of claim 1, wherein the program is a Linux operating system with which at least one container is defined to perform the second set of data plane forwarding operations (see par 0031-0033).  

As per claim 9, Callard teaches the hardware forwarding element of claim 1, wherein the program is a container machine (see par 0031-0033).  

As per claim 10, Callard teaches the hardware forwarding element of claim 1, wherein the program is a virtual machine executing over a hypervisor executed by the set of processing units (see par 0031-0033, hypervisor can play the role of a hosting infrastructure).  

As per claim 12, Callard teaches a hardware forwarding element (HFE) for operating in a datacenter(see par 0031-0033) comprising a plurality of host computers executing hypervisors and virtual machines (par 0031-0033), the HFE comprising: a data plane forwarding circuit (par 0038-0040); a processing circuit fig 1); and a non-transitory machine-readable medium storing a hypervisor for execution by the processing circuit, wherein the hypervisor is similar to the hypervisor executing on a set of host computers (par 0031-003), and comprises sets of instructions for: receiving control information for configuring the data plane forwarding circuit (0031-0033); configuring the data plane forwarding circuit that enables the hypervisor to provide configuration data to the data plane forwarding circuit (0031-0033); and receiving data regarding data messages forwarded by the data plane forwarding circuit (0031-0033).  
Callard discusses all features of the claims. However, Callard does not explicitly discuss configuration of data plane forwarding circuit and receiving data via abstraction layer.
It would be obvious to a skill artisan before the effective filing date of the invention to configure data forwarding circuit and receive da via abstraction layer for security purpose.


As per claim 15, Callard teaches the hardware forwarding element of claim 12, wherein the hypervisors on the HFE and the set of host computers provide a common platform for configuring the HFE and the set of host computers (see par 0031-0032, platform 304).  

5, wherein the common platform for configuring the HFE and the set of host computers allows the HFE and the set of host computers to be configured to process a same set of forwarding or service rules that are based on a set of group identifiers (see par 0031-0032, platform 304).  

As per claim 17, Callard the set of group identifiers comprise port group identifiers specifying groups of ports in the datacenter (see par 0040, 0045).  

As per claim 18, the set of group identifiers comprise slice identifiers associated with network slices (par 0040, 0045).

Claims 2-3, 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Callard and Koponen US patent Number 9124538.
As per claim 2, Callard does not teach data plane forwarding circuit that provides to the control plane circuit each data message for which the control plane circuit needs to specify the slice ID.  However Koponen teaches for a particular managed forwarding element, the flow entry may specify to add a particular tag to a packet …see col 11 lines 34-49; see as wel col 10 lines 13-24 and col 13 lines 21-30.
It would be obvious to a skill artisan before the filing date of the invention to incorporate Koponen data message for which control plane needs to specify slice ID into Capallar’s system in order to indicate to which entity the packet should be sent (see col. 10 lines 13-24). 

As per claim 3, Callard does not teach data plane forwarding circuit provides to the control plane circuit a flow identifier for each data message for which the control plane circuit needs to specify the slice ID.  Koponen teaches these features (see col 11 lines 34-49 and col. 13 lines 21-30). (see also claim 2 for reasoning).

As per claim 11, Callard does not each he hardware forwarding element, wherein the program is a hypervisor comprising at least one module that performs at least a subset of the second set of data plane forwarding operations.  Koponen teaches that feature (see col 17 lines 20-47)
(see claim 2 reasoning).

As per claim 13, Callard does not teach abstraction layer that comprises a translation layer for translating communications from a network interface controller (NIC) format to a format for 

As per claim 14, Callard does not teach abstraction layer that comprises a translation layer for translating communications from a data-plane independent format to a format for the data plane forwarding circuit, and the hypervisor of each host computer in the set of host computers comprises an translation layer for translating communications from a data-plane independent format to a format for network interface controllers (NICs) of the host computers.  Koponen teaches these features (see col 11 lines 43-63; col 12 lines 5-18). See claim 13 reasoning.

Claims 4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jean can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454